UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7288


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARRELL LAW, a/k/a B,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     Irene M. Keeley,
District Judge.    (1:06-cr-00020-IMK-DJJ-9; 1:08-cv-00171-IMK-
DJJ)


Submitted:    November 19, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed; petition denied by unpublished per curiam opinion.


Darrell Law, Appellant Pro Se.         Zelda Elizabeth Wesley,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrell Law seeks to appeal the district court’s order

denying his motion for the recusal of United States District

Court Judge Keeley.        This court may exercise jurisdiction only

over    final    orders,   28   U.S.C.   § 1291   (2006),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949).       The order Law seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.

            Law requests that his informal appellate brief also be

considered as a petition for a writ of mandamus, seeking an

order from this court directing Judge Keeley to be recused from

his    pending   post-conviction   proceeding.     Mandamus    relief    is

available only when the petitioner has a clear right to the

relief sought.      In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).       Further, mandamus is a drastic remedy

and should only be used in extraordinary circumstances.               United

States v. Maussaoui, 333 F. 3d 509, 516-17 (4th Cir. 2003).

Law’s     allegations      regarding     Judge    Keeley’s         purported

extrajudicial bias fall far short of those necessary to warrant

her recusal.      Accordingly, we conclude Law is not entitled to

mandamus relief.

                                     2
           For the foregoing reasons, we dismiss the appeal for

lack of jurisdiction and deny the petition for writ of mandamus.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                             DISMISSED; PETITION DENIED




                                    3